





CITATION: R. v. Ferlisi, 2011 ONCA 14



DATE:  20110107



DOCKET: C50371



COURT OF APPEAL FOR ONTARIO



Moldaver, Feldman and MacFarland JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Paul Ferlisi



Appellant



Heather Pringle, for the appellant



Deborah Calderwood, for the respondent



Heard and released orally: January 4, 2011



On appeal from the sentence imposed by Justice J.E. Allen of
          the Ontario Court of Justice dated December 1, 2008.



ENDORSEMENT



[1]

In our view, the sentence imposed on this offender including the
    three-year period of probation was fit, indeed it may be described as lenient in
    all the circumstances.  The Mothers Day home invasion on his ex-wife in the
    presence of their two young children was horrific and terrorized his wife.  She
    feared for her life and the lives of her children.

[2]

The trial judges characterization of that event as one of stark
    horror for Mrs. Ferlisi was apt.  She was terrorized and remained fearful of
    him upon his release.  As the trial judge noted, Mrs. Ferlisi needs to be
    protected for as long as possible.

[3]

The fresh evidence discloses that while incarcerated, the appellant has
    taken advantage of some courses to address his anger management and addiction
    issues.  He is to be commended for his efforts, which we hope will continue. 
    However, in our view, in all the circumstances, the sentence was a fit one and
    there is no basis upon which this court should interfere.

[4]

The appeal is dismissed.

M.
    J. Moldaver J.A.

K.
    Feldman J.A.

J.
    MacFarland J.A.


